Name: Commission Regulation (EC) No 1273/96 of 1 July 1996 concerning the stopping of fishing for Greenland halibut by vessels flying the flag of a Member State
 Type: Regulation
 Subject Matter: fisheries;  economic geography;  Europe;  maritime and inland waterway transport
 Date Published: nan

 No L 164/2 fENl Official Journal of the European Communities 3 . 7. 96 COMMISSION REGULATION (EC) No 1273/96 of 1 July 1996 concerning die stopping of fishing for Greenland halibut by vessels flying the flag of a Member State registred in a Member State have reached the quota allo ­ cated for 1996, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2847/93 of 12 October 1993 establishing a control system appli ­ cable to the common fisheries policy ('), as amended by Regulation (EC) No 2870/95 (2), and in particular Article 21 (3) thereof, Whereas Council Regulation (EC) No 3076/95 of 22 December 1995 allocating, for 1996, certain catch quotas between Member States for vessels fishing in the Norwe ­ gian exclusive economic zone and the fishing zone around Jan Mayen (3), provides for Greenland halibut quotas for 1996; Whereas, in order to ensure compliance with the provi ­ sions relating to the quantitative limitations on catches of stocks subject to quotas, it is necessary for the Commis ­ sion to fix the date by which catches made by vessels flying the flag of a Member State are deemed to have exhausted the quota allocated; Whereas, according to the information communicated to the Commission, catches of Greenland halibut in the waters of ICES division I, Ila, b (Norwegian waters North of 62 ° N) by vessels flying the flag of a Member State or HAS ADOPTED THIS REGULATION: Article 1 Catches of Greenland halibut in the waters of ICES divi ­ sion I, Ila, b (Norwegian waters North of 62 ° N) by vessels flying the flag of a Member State or registered in a Member State are deemed to have exhausted the quota allocated to the Community for 1996. Fishing for Greenland halibut in the waters of ICES divi ­ sion I, Ila, b (Norwegian waters North of 62 ° N) by vessels flying the flag of Member State or registered in a Member State is prohibited, as well as the retention on board, the transhipment and the landing of such stock captured by the above mentioned vessels after the date of entry into force of this Regulation . Article 2 This Regulation shall enter into force on the day follow ­ ing its publication in the Official Journal of the Euro ­ pean Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 1 July 1996. For the Commission Emma BONINO Member of the Commission (&gt;) OJ No L 261 , 20. 10 . 1993, p. 1 . 0 OJ No L 301 , 14. 12. 1995, p. 1 . V) OJ No L 330 , 30 . 12. 1995, p. 31 .